Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 2 September 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 32.
My dearest friend.
Ghent 2. September 1814

Do not impute it to me, if from one Post-day to another I tell you different stories about the time of my expected departure to return to you. When I last wrote you, we had been promised a reply from our adverse parties without delay—They had then been in possession of our Note, five days, as much time as we had taken to prepare and send it in to them—We had been amply warned that we should no longer have occasion to meet, or to discuss any thing, and that there was no occasion on their side, for any further reference to principals—On Wednesday came Mr Baker, requesting us to wait a very few days longer; for it had finally been settled, in consideration of the great importance of the affair, to send the reply to England for approbation, before transmitting it to us—This therefore fixes us here perhaps a week longer—And I was not without suspicion at first that it might be a continuation of the delaying system—But I yesterday paid a visit to the British Plenipotentiaries, which I intended for Mrs. Goulburn. I did not see her; nor either of the Ministers except her husband—He assured me that he expected the answer from England last Evening, or at latest next Sunday and he gave me every reason to believe that it would vary nothing from their former Communications—In that case the delay will only be until the return of their Messenger—To say the truth we ought to wish there may be no variation—Success is out of the question; and it is impossible that we should fail in a more advantageous manner, than as the matter now stands—And I have an inexpressible reluctance at being kept, to be turned off with the news upon which they are reckoning, from America
The day before yesterday I received a Letter from Mr Harris, which gave me great pleasure, and particularly as being dated 5. August, it informs me that he had seen you the Evening before at Ochta, and that you and Charles were well—This in some measure relieved me from the anxiety I had felt since the receipt of your last Letter, on his account—I hope before the end of the week to have a confirmation of the pleasing tidings, under your own hand. I was also much gratified by Mr: Harris’s account of the Peterhoff fête, at which he mentions that you was present. That at Pavlofsky he tells me was to be the next day, and expected to be still more brilliant—I wait for your account of both in your next Letter. These excursions and entertainments will, I flatter myself have a favourable effect upon your health and Spirits.
Mine continue to be good. They have been little disturbed with fêtes and entertainments here, of any kind; but we have lived together in a manner so social, with so much harmony among ourselves, and with so many civilities, and manifestations of civility good-wishes, from the People in whose abodes we have been cast, that it has taken something from the bitterness of the cup we are drinking, and which may not pass from us—We gave yesterday a dinner to the Intendant and his family; the Mayor, and his first deputy; and all the Meulemeester family, with some other Gentlemen we had met at that house—We sat down, at table, thirty persons, among whom were seven Ladies, all married—We had during dinner, and in the Evening a large band of music, in a room adjoining our dining Hall, and our Garden behind the house was illuminated with variegated coloured lamps—It was in truth a sumptuous entertainment, and our guests after spending the Evening with us, left us about Midnight, very well satisfied with the party—
The Intendant, the Comte D’Hane de Steenhuyse has a family of seven children—among whom is only one daughter—His Lady told me that she had had twenty-four; most of them by two and three at a time, but that only seven of the number had survived—She did not tell me, what I have heard from other quarters that she once had five at a time, and I did not think proper to ask her the question; though I have no reason to doubt the truth of the fact—
After our company was gone, we closed the Evening by a game...of what?...alas! of all-fours, between Mr Clay and myself...and for what do you think this genteel game was played between our Excellencies?—alas! for an old woman, ‘age’e de 69 ans’!...and what was the result of the game?...alas! it was that I lost and Mr Clay won the old woman; so that it is he and not I that must make the precious confession of having taken a Lady into keeping!—The case was this—Seven of the Pictures which had been presented at the late exhibition were afterwards sold by a Lottery—We were politely requested by way of patronizing the fine Arts to take a few of the tickets, and we accordingly each of us took four upon each lot—At the drawing, three of the Lots fell as prizes to our share—A Landscape to Mr Gallatin—a bunch of flowers to Mr Russell; and the Old Woman to me—Mr Bayard and Mr Clay drew nothing—It was but yesterday morning that I took her into my bed-chamber, and there she is with her spoon dipp’d into a sauce-pan of milk; but as soon as Mr Clay gets up, I must send her into his chamber with my Compliments; for he staked 200 francs against her, and the Old woman is his—five minutes after he had won her, he staked her against Mr Russell’s bunch of flowers, which Mr Todd had just won from him—But Mr Clay’s luck bears down every thing and he has got both the flowers and the Old woman—Mr Gallatin saved his Landscape only by retiring to his chamber ten minutes sooner than the rest of us—But it is good policy to cry out sour grapes! Mr Gallatin’s Landscape was the only picture worth keeping and on leaving this place I should not have know what to do with the Old Woman.
I have heard nothing from Mr Smith and his family since they sailed from Cronstadt. I have written to him again, and shall this day enclose my Letter under cover to Mr Beasley—The John Adams sailed from the Texel last Sunday. That chance is therefore lost—That by the Neptune will according to all appearance be lost within a week—They must have had a very tedious passage to Hull, for I cannot think he has neglected writing to me after his arrival there—It will even now be very difficult to get a passage back to St: Petersburg by Water; and in another Month, impossible. I have an answer from Antwerp informing me that there is no vessel there, bound to Russia—I wrote to Amsterdam, to make the same enquiries, but have not yet the answer to them—I should now find it difficult to embark there before the 20th: instt. and would not embark later—I think I shall conclude to return by Land.
Some weeks since, I received a Letter from Bruxelles, the writer of which stated that he had been my father’s Gardener at Quincy, within these two years; that he had left our two Sons George and John there; fine boys, and in good health; and intreating that I would take him into my service. Not finding it convenient to comply with his request I did not answer his Letter; but he has found his way here, and came to see me two days ago—The poor fellow had the address to perceive his strong point, and talked to me about George and John till he made my eyes glisten—He is in distress and complains that he cannot get employment—He was born in this Country, but has been a wanderer about the world; I suppose unsteady; and from his appearance addicted to habits of intemperance—He told me he had served lawyers Dexter and Otis, as well as my father—I told him he should not have come from America; where a Gardener could never want good employment—He said he was now convinced he had been wrong; and wished he could get back—and I can only wish I could help him.
Love to Charles; and unalterable affection to yourself.
A.